Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered. Claims 1-20 remain cancelled and claims 21-40 remain pending with claims 21, 31, and 39-40 being currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Golczewski et al (US PGPub No: 2008/0050715) in view of Hull (US PGPub No: 2012/0288846), hereafter referred to as Golczewski and Hull, respectively.


With regard to claims 21, 31, and 39, Golczewski teaches through Hull, a method comprising: 

providing, via a computing device, digital content comprising educational content to a device of a user, the digital content corresponding to a subject of an educational program (Golczewski teaches the system delivering instructional material for an educational program, to students; see paragraphs 32 and 35 Golczewski. The material can include lectures, worksheets, documents, presentations, etc.; see paragraph 34, Golczewski); 

receiving, at the computing device, data indicating interactions with the digital content by the user of the device, the data indicating a consumption value respective to the subject (Golczewski teaches tracking the student’s activity and progress; see paragraphs 58 and 63, Golczewski); 

analyzing, via the computing device, the received data, said analysis comprising determining a score based on the consumption value respective to the subject (Golczewski teaches assessment test scoring; see paragraph 93, Golczewski. The system assesses the student’s skill level that is scored, and based on their grade-level and prescribes a learning program for the student to meet or surpass the skill level of their grade level; see paragraph 92, Golczewski. Golczewski also teaches the system using a progress status so that the next time the student attends a learning session, the session can be switched based on the student’s needs; see paragraph 69, Golczewski); 

and identifying, via the computing device, based on the determined score (The system assesses the student’s skill level that is scored based on grade-level and prescribes a learning program for the student to meet or surpass the skill level of their grade; see paragraph 92, Golczewski), 

additional digital content comprising educational content to improve on the determined score, said additional digital content corresponding to at least a portion of a remaining portion of the subject of the educational program (see Hull below); 

and providing, via the computing device, said additional digital content to the user (see Hull below).  

While Golczewski teaches an online learning system, Golczewski does not explicitly cite the claimed identifying and providing additional educational content to improve on the determined score, the content corresponding to at least a portion of a remaining portion of the subject of the educational program. In the same field of endeavor, Hull also teaches an e-learning/online learning system; see abstract, Hull. In particular, Hull explains how based on a student’s percentage of completion and performance, the system may dynamically produce subsequent lesson segments. For instance, if the student has a poor performance in understanding concepts of the lesson, the system can provide additional content for review of fundamental concepts (identify and provide additional educational content that corresponds to remaining portion of the subject, to improve on the determined score); see paragraph 80, Hull. Having the system provide additional content for students with poor performance helps improve delivery of educational content those who need it. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Hull with those of Golczewski, to improve delivery of educational content; see paragraph 7, Hull. 


With regard to claims 22 and 32, Golczewski teaches through Hull, the method further comprising: identifying said additional content from a set of categories of sub-content of said subject (Golczewski teaches math (content) being taught as a subject and then further teaches trigonometry and algebra (sub-content) as options; see paragraph 53, Golczewski. Similarly Golczewski teaches basic reading (content) then advanced reading (sub-content); see paragraph 53, Golczewski).  

With regard to claims 23, 33, and 40, Golczewski teaches through Hull, the method further comprising: determining that the score for the user fails to satisfy a threshold associated with the subject; and identifying supplemental content within said subject, said supplemental content comprising content that at least overlaps with the provided digital content, wherein said providing the additional content comprises modifying the provided digital content with the identified supplemental content (Golczewski teaches assessment test scoring; see paragraph 93, Golczewski. The system assesses the student’s skill level that is scored, and based on their grade-level and prescribes a learning program for the student to meet or surpass the skill level of their grade level; see paragraph 92, Golczewski).  

With regards to claim 24, Golczewski teaches through Hull, the method wherein said provided digital content comprises video content of a teacher teaching said subject (Golczewski supports video in the virtual classroom; see paragraph 36, Golczewski).  

With regard to claims 25 and 35, Golczewski teaches through Hull, the method further comprising: providing a user interface (UI) comprising a dashboard to the user, wherein said provided digital content is accessible and displayed within said UI (Golczewski teaches a portal where users are provided access to online learning sessions; see paragraphs 44 and 72-73 and Fig 3, Golczewski).  

With regard to claims 26 and 36, Golczewski teaches through Hull, the method wherein said additional content is accessible via the UI (Golczewski teaches a portal where users are provided access to online learning sessions; see paragraphs 44 and 72-73 and Fig 3, Golczewski. Based on the user’s progress, the online session can be chosen; see paragraph 69, Golczewski).  

With regards to claim 27, Golczewski teaches through Hull, the method wherein said UI enables selection and re-selection of particular portions of the provided digital content (Golczewski teaches allowing users to begin sessions and reschedule sessions; see paragraph 129, Golczewski).  

With regards to claim 28, Golczewski teaches through Hull, the method wherein said UI provides information indicating said determined score (see page and panel where progress report and academic report is provided; see paragraph 115, Golczewski).  

With regards to claim 29, Golczewski teaches through Hull, the method further comprising: determining, based on said determined score, that said consumption value indicates total consumption of said subject; and identifying, based on said determination, a second subject of the educational program, said second subject being different than the subject (Golczewski teaches having a first subject in one session, tracking the student’s activity, and then a second subject during a different session; see paragraphs 56-57, Golczewski).  

With regards to claim 30, Golczewski teaches through Hull, the method further comprising: providing digital content to the device of the user that corresponds to the second subject (Golczewski teaches delivering content to the second session; see paragraphs 56-58, Golczewski).

With regards to claim 34, Golczewski teaches through Hull, the non-transitory computer-readable storage medium wherein said providing the additional content comprises modifying the provided digital content with the identified supplemental content (see modify or update other data, e.g. electronic content and electronic instructional material; see paragraph 78, Golczewski).

With regards to claim 37, Golczewski teaches through Hull, the non-transitory computer-readable storage medium wherein said UI enables selection and re-selection of particular portions of the provided digital content, wherein said UI provides information indicating said determined score (Golczewski teaches allowing users to begin sessions and reschedule sessions; see paragraph 129, Golczewski. Also see page and panel where progress report and academic report is provided; see paragraph 115, Golczewski).

With regards to claim 38, Golczewski teaches through Hull, the non-transitory computer-readable storage medium further comprising: determining, based on said determined score, that said consumption value indicates total consumption of said subject; identifying, based on said determination, a second subject, said second subject being different than the subject; and providing digital content to the device of the user that corresponds to the second subject (Golczewski teaches having a first subject in one session, tracking the student’s activity, and then a second subject during a different session; see paragraphs 56-57, Golczewski. Golczewski further teaches delivering content to the second session; see paragraphs 56-58, Golczewski).


Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because of the new grounds of rejection. The following are the examiner’s response to the applicant’s arguments. 
	First, the examiner stands by the responses provided within the advisory action dated May 4, 2022. Golczewski teaches how an assessment test can be used to assess how a sixth grade student has the reading skills at a fourth grade level. Based on the assessment test result, the student is prescribed a learning program to assist the student to meet/surpass the skill level of their grade; see paragraph 92, Golczewski. Furthermore, Golczewski teaches assessment test scoring and how the system assesses the student’s skill level that is scored, and based on their grade-level prescribes a learning program to meet/surpass their grade’s skill level; see paragraphs 92-93, Golczewski. 
	Proceeding on to the amended claim limitations, the examiner has performed an updated search. The Hull prior art has been found from this updated search and has been applied in this latest office action. Like Golczewski, Hull also teaches an e-learning/online learning system; see abstract, Hull. In particular, Hull explains how based on a student’s percentage of completion and performance (i.e. based on consumption and score), the system may dynamically produce subsequent lesson segments. 
For instance, if the student has a poor performance (based on their score) in understanding concepts of the lesson, the system can provide additional content for review of fundamental concepts (identify and provide additional educational content that corresponds to remaining portion of the subject, to improve on the determined score); see paragraph 80, Hull. Having the system provide additional content for students with poor performance helps improve delivery of educational content those who need it. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Hull with those of Golczewski, to improve delivery of educational content; see paragraph 7, Hull.
	As an additional note, the examiner would like to highlight the limited supported for education within the present application’s specifications. While applicant suggests that the claimed invention is improving the educational field, the term “education” is only mentioned once. Even then “education” is mentioned in passing within the filed specifications within paragraph 70. In paragraph 70, it is stated how, “…content categories can include education, beauty, arts and education, politics and government, nature and environment, technology and electronics, society and culture…” The parent applications, now patents, featured claims which more accurately embodied invention(s) described within the specifications. The examiner only highlights this aspect to avoid any potential future claim limitations that may not be supported by the specifications. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455